A detailed discussion of this case by the Supreme Court would subserve no useful purpose, and will therefore be omitted especially in view of the circumstances that the Chancellor in deciding the case below, wrote a comprehensive opinion fully discussing the facts of the controversy which involves no novel legal points nor propositions of appellate court law not heretofore passed upon more than once by this Court.
The opinion of the Chancellor has been considered by the Court in the light of what is shown by the transcript and argued in the briefs. We have discovered no error in the Chancellor's findings, opinion or decree and therefore affirm the decree appealed from on the basis of the Chancellor's opinion and findings which we now adopt as our own.
In its last analysis the controversy becomes one largely of disputed issues of fact.
In deciding what the actual facts of the case were, the Chancellor made specific decretal findings on all controverted issues, and from a conclusion arrived at on the basis of his findings, the Chancellor entered the final decree appealed from. Such is a practice of which we approve. *Page 491 
Opinions and findings in chancery cases are of incalculable aid to an appellate court in determining whether or not error was committed in rendering a decree that must be sustained largely, if not wholly, on a determination of the facts in dispute between the parties.
Affirmed.
WHITFIELD, C. J., and BROWN, J., concur.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur in the opinion and judgment.